PER CURIAM:
Howell Way Woltz appeals the district court’s order denying his motion for sanctions, pursuant to Fed.R.Civ.P. 11(c), and for a different judge to conduct a hearing on his motion for sanctions. We have reviewed the record and we conclude there was no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Woltz v. United States, No. 3:08-cv-438-1, 2011 WL 32517 (W.D.N.C. Jan. 4, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.